Citation Nr: 0614182	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  03-33 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to August 
1968.  

This matter initially comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  In March 2003, the RO denied 
the claim of entitlement to service connection for 
spondylolysis at L-5.  

This case was previously before the Board.  In July 2004, the 
Board remanded the issue for further development.  A review 
of the record, however, shows that the requested development 
has not been accomplished.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran maintains that he has a current back disorder 
which was aggravated by his period of active service.  
Additional procedural and substantive development is 
necessary before the Board can adjudicate this claim.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was necessary to 
substantiate the claim of entitlement to service connection 
for a back disorder.  He was not, however, provided with 
notice of the type of evidence necessary to establish a 
disability rating and an effective date in the event that the 
claim of entitlement to service connection is granted.  
Therefore, this case must be remanded to provide the veteran 
with proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The RO did not fully comply with the Board's June 2004 
Remand.  The United States Court of Appeals for Veterans 
Claims (Court) has indicated that a Remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the Remand orders.  The Court further 
indicated that it constitutes error on the part of the Board 
to fail to insure compliance.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  

In the Board's July 2004 Remand, the RO was requested to 
schedule the veteran for an orthopedic VA examination for the 
purpose of determining the nature and etiology of his current 
back disorder.  For the reasons detailed below, compliance 
with the Remand directives is incomplete.  

Service medical records show that on enlistment examination, 
dated in February 1968, the veteran complained of recurrent 
back pain.  The examination report noted that the veteran 
experienced low back pain with heavy lifting.  A work-up was 
performed and the veteran's spine was evaluated as normal.  
The May 1968 medical record shows that the veteran's back was 
aggravated by in-service training.  The May 1968 service X-
ray study of the lumbar spine demonstrates that the veteran 
was diagnosed as having a spina bifida occulta at the level 
of the 5th vertebra.  On separation examination, dated in 
June 1968, the veteran was diagnosed as having spondylolysis.  

In view of the foregoing, the Board requested the RO to 
schedule the veteran for a VA examination and to instruct the 
examiner the address the following1) list all of the 
veteran's back disorders, 2) state whether any diagnosed back 
disorder represents an acquired back disorder or a congenital 
/developmental back disorder, 3) offer an opinion as to 
whether any acquired back disorder is the result of an injury 
during active service or, alternatively whether a diagnosed 
acquired back disorder had its onset in service, and 4) if a 
congenital /development back disorder is diagnosed, to state 
whether the diagnosed congenital /development back disorder 
was aggravated by service.  

The August 2004 VA Compensation and Pension examination lists 
the veteran's back disorders, noting that X-ray findings 
showed a congenital or developmental abnormality involving 
the back, as requested by the Board's remand; however, there 
is no opinion as to whether the congenital/developmental back 
disorder was aggravated during service, that is, the examiner 
did not clearly state whether there was an increase in 
severity of the underlying condition which was beyond it's 
natural progression.  

The singing medical doctor of the August 2005 VA Compensation 
and Pension examination addendum states, '[i]n my opinion, 
his back pain is at least as likely as not the result of 
injury during active military service.  However, because of 
his congenital spina bifida defect and spondylolysis, such a 
disorder could have been aggravated by his service in the 
military."  Although the examiner stated that he reviewed 
the claims file, there is no indication that he reviewed the 
veteran's service medical records.  The examiner did not cite 
to any findings in the service medical records and in fact 
spoke of a service injury which is not listed in the service 
medical records.  The opinion is therefore inadequate for the 
purpose of adjudicating this claim.  Therefore, the issue 
must, regrettably, be remanded again for full compliance with 
the Board's directives.  See Stegall.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a notice 
letter which is consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), 
and that includes the notice requirements 
as outlined in Dingess v. Nicholson, No. 
01-1917 (U.S. Vet. App. March 3, 2006).  
The notice should include information 
regarding the disability rating and the 
effective date to be assigned in the 
event service connection is granted.  

2.  Schedule the veteran for VA 
orthopedic examination for the purpose of 
determining the nature and etiology of 
his current back disorder.  The veteran's 
claims file and a copy of this REMAND 
must be made available to and reviewed by 
the examining physician.  Following the 
examination, the examiner should address 
the following:

(a) List all disorders of the back.  

(b) State whether any diagnosed back 
disorder represents an acquired back 
disorder.  

(c) State whether any diagnosed back 
disorder represents a 
congenital/developmental back 
disorder.  

(d) Give an opinion as to whether it 
is more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), 
or less likely that not (i.e., 
probability less than 50 percent) 
that any acquired back disorder is 
related to or had its onset in 
service.  

(e) If a congenital/developmental 
back disorder is diagnosed, state 
whether such disorder was aggravated 
by service (i.e. whether there was 
an increase in severity of the 
underlying condition which was 
beyond the natural progression).  
Importantly, comment on the 
significance, if any, of the May 
1968 medical record which states 
that the veteran's back was 
aggravated during his in-service 
training.  

The examiner must provide a complete 
rationale for the opinions expressed.  

3.  Readjudicate this claim.  In 
particular, the RO should review the 
requested examination report and required 
opinion to ensure that it is responsive 
to and in complete compliance with the 
directives of this Remand and if they are 
not, the RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268, 270-1 (1998).  If the benefits 
sought on appeal remain denied, the 
veteran should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, and a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  The appropriate period 
of time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





